               Case 1:19-cv-01370-DLB Document 15 Filed 05/04/21 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
         CHAMBERS OF                                                                           101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                      BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                        (410) 962-7810
                                                                                                    Fax: (410) 962-2577
                                                                                            MDD_DLBChambers@mdd.uscourts.gov




                                                              May 4, 2021


    LETTER TO COUNSEL

             RE:      Catherine D. v. Commissioner of Social Security
                      Civil No. DLB-19-1370

    Dear Plaintiff and Counsel:

            On May 9, 2019, plaintiff, proceeding pro se, filed a complaint contesting actions by the
    Social Security Administration (“SSA”). ECF 1. The SSA answered the complaint on July 14,
    2020, at which point plaintiff’s motion for summary judgment became due on September 14, 2020.
    ECF 11. Not having received any communication from plaintiff, this Court ordered plaintiff to
    file a written response “explain[ing] how the [SSA] erred in adjudicating her claim” on September
    20, 2020. ECF 12. Plaintiff was required to, “[a]t a minimum, . . . indicate that she intend[ed] to
    proceed with her complaint” by October 21, 2020. Id. Finally, the Court cautioned that failure to
    file a written response subjected her complaint to possible dismissal pursuant to Fed. R. Civ. P.
    41(b). Id. Plaintiff did not file a written response. The Commissioner moved to dismiss plaintiff’s
    complaint for failure to prosecute. ECF 13; see Fed. R. Civ. P. 41(b). On December 22, 2020, the
    clerk mailed plaintiff a notice informing her of the Commissioner’s motion and the consequences
    to her case should the motion be granted. ECF 14.1 Plaintiff has not opposed the motion or
    otherwise communicated with the Court.

            A court may dismiss a complaint for the plaintiff’s failure to prosecute. Fed. R. Civ. P.
    41(b) (permitting a defendant to move for dismissal based on a plaintiff’s lack of prosecution);
    Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962) (noting a court’s “inherent power” to dismiss
    cases sua sponte for want of prosecution). The Fourth Circuit instructs that trial courts should
    weigh four factors before dismissing a case for failure to prosecute: “(1) the plaintiff’s degree of
    personal responsibility; (2) the amount of prejudice caused the defendant; (3) the presence of a
    drawn out history of deliberately proceeding in dilatory fashion; and (4) the effectiveness of
    sanctions less drastic than dismissal.” Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019)
    (citing Hillig v. C.I.R., 916 F.2d 171, 174 (4th Cir. 1990)). The factors supply a guideline rather
    than a “rigid four-prong test.” Id. (citing Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)
    (Powell, J.)).


    1
     The notice was sent by certified mail. See ECF 14. Neither of the Court’s notices sent to plaintiff were returned as
    undeliverable. See ECF 12; ECF 14.
         Case 1:19-cv-01370-DLB Document 15 Filed 05/04/21 Page 2 of 2
Catherine D. v. Commissioner of Social Security
No. DLB-19-1370
May 4, 2021
Page 2

         In this case, plaintiff has a history of dilatory prosecution. Plaintiff filed her complaint 23
months ago. See ECF 1. She has not taken any action in this case since May 11, 2020, when she
filed a certificate of service. See ECF 9. She has failed to heed repeated warnings about filing
deadlines in this case, first by allowing the deadline for her motion for summary judgment to pass,
see ECF 11, then by allowing her deadline to file a written response ordered by the Court to pass,
see ECF 12, and finally by failing to respond to the clerk’s notice of possible dismissal, see ECF
13; ECF 14. Each of those deadlines were clearly set out in writing. See ECF 11; ECF 12; ECF
14. Because plaintiff proceeds pro se, the responsibility for filing ultimately is hers. Though she
is entitled to some deference as a pro se plaintiff, pro se plaintiffs “as well as other litigants are
subject to the time requirements and respect for court orders without which effective judicial
administration would be impossible.” Ballard, 882 F.2d at 95–96 (finding the court did not abuse
its discretion in dismissing a pro se plaintiff’s complaint pursuant to Fed. R. Civ. P. 41(b) where
the judge warned the plaintiff that failure to obey a court order could result in dismissal of the
case).

        Because plaintiff repeatedly failed to respond to notices, sanctions less severe than
dismissal likely could not induce plaintiff’s action in this case. Indeed, plaintiff has not
communicated with the Court whatsoever since May 11, 2020—nearly 11 months ago. In
recognition of plaintiff’s pro se status, this Court required only “[a]t a minimum” some indication
that plaintiff intended to proceed with the case. See ECF 12. Plaintiff did not meet this low
threshold.

        Finally, the Commissioner is likely prejudiced by plaintiff’s lack of response. What
plaintiff did file does not give notice of the merits of her claim, as the statement of her claim
contained in her complaint is simply that the SSA “[d]enied [her] appeal.” ECF 1 at 6. The
Commissioner thus has virtually no notice of plaintiff’s asserted basis for relief. See Huntington
v. Colvin, No. DKC-15-83, 2015 WL 5474272, at *2 (D. Md. Sept. 15, 2015). Accordingly,
consideration of the four factors identified by the Fourth Circuit suggests that dismissal in this case
is appropriate.

    For the reasons set forth herein, the Commissioner’s motion to dismiss, ECF 13, is
GRANTED. The clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing order follows.

                                                   Sincerely yours,

                                                               /s/

                                                   Deborah L. Boardman
                                                   United States Magistrate Judge
